              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


TYRONE A. MCDONALD,

     Petitioner,

              V.                                           CV 117-167
                                                           (Formerly CR 114-068)
UNITED STATES OF AMERICA,

     Respondent.


                                           ORDER




     Pending       before      the    Court         is    Petitioner's       motion    for

reconsideration      and    motion     for      a    Certificate    of   Appealability

C'COA").      (Doc. 23.)        On    December 4, 2017, Petitioner filed a

petition for habeas corpus under 28 U.S.C. § 2255 and laid out

various    grounds for      relief.          In     a    twenty-two-page     Report and

Recommendation      (""R&R")    entered      on August 13, 2018, the                United

States Magistrate Judge addressed those grounds and recommended

Petitioner's       habeas   petition       be       denied   without    an   evidentiary

hearing.    (R&R, Doc. 14, at 21-22.)                On October 2, 2018, Petitioner

filed   his    Objection    to       the   R&R      (doc.    20),   which    this     Court

considered before entering an Order adopting the R&R.                          (Order of

Oct. 18, 2018, Doc. 21.)              In that Order, the Court conducted a

careful de novo review and concluded Petitioner failed to make a


'substantial showing of the denial of a constitutional right" under
28 U.S.C. § 2253(c)(2) and also denied Petitioner a COA.                   (Id. at

4-5.)

      Now, Petitioner moves under Federal Rules of Civil Procedure

52(b) and 59(e) to amend the judgment on his habeas petition.

Further, Petitioner seeks a COA from this Court authorizing him to

appeal the judgment.

      Pursuant to Federal Rule of Civil Procedure 59(e), a party

may seek to alter or amend a judgment in a civil case within

twenty-eight days.         Although Rule 59(e) does not set forth the

grounds for relief, district courts in this Circuit have identified

three that merit reconsideration of an order: (1) an intervening

change in controlling law; (2) the availability of new evidence;

and   (3)   the   need    to   correct   clear   error   or    prevent    manifest

injustice.    See, e.g., Ctr. for Biological Diversity v. Hamilton,

385 F. Supp. 2d 1330, 1337 (N.D. Ga. 2005); Sussman v. Salem, Saxon

& Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Ga. 1994).                     Amovant

must "set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision."                   Cover v. Wal-

Mart Stores, Inc., 148 F.R.D. 294, 294 (M.D. Fla. 1993) (citation

omitted).

        Motions   for    reconsideration    should   not      be   used   to   raise


arguments which could and should have been made before the judgment

was issued.       Lockard v. Equifax, Inc., 163 F.3d 1259, 1267 (11th

Cir. 1998); see also Michael Linet, Inc. v. Vill. of Wellington,
Fla., 408 F.3d 757, 763 (llth Cir. 2005) ('MA party] cannot use a

Rule 59(e) motion to relitigate old matters, raise argument or

present evidence that could have been raised prior to the entry of

judgment.").

       Petitioner's    first    contention      is   that   the     Court   did   not

address every claimed constitutional violation in Petitioner's

Objection to the R&R (doc. 20).              The Court, however, is under no

obligation to consider factual claims or legal arguments raised

for the first time in an objection to an R&R.               Williams v. McNeil,

557 F.3d 1287, 1292 (llth Cir. 2009) (finding district judge has

broad discretion in considering arguments not presented to the

magistrate judge.)        Regardless, the R&R addressed every ground

raised by Petitioner in his habeas petition in compliance with

Clisby V. Jones, 960 F.2d 925, 936 (llth Cir. 1992).                        Many of

Petitioner's      objections     were    simply      restatements      of   earlier

arguments made in his habeas petition.                 Finally, in its Order

dismissing     the    case,     the    Court    addressed     Petitioner's        new

objection regarding the state court testimony of Deputy Martinez.

(See   Order   of Oct.    18,    2018,   Doc.   21,   at    2-5.)     Thus,   every

substantive claim^ of a constitutional violation has been addressed


by the Court.




1 Petitioner's first objection stated generally that the R&R did not address
the facts set forth in his § 2255 petition, but he does not specify which facts
were not addressed.   At any rate, the R&R included a thorough review of all
relevant facts.   (See R&R, at 1-7.)
                                         3
     Next, Petitioner argues, for the second time, that Deputy

Martinez's testimony from a prior trial should have been admitted

to prove Sergeant Vinson committed perjury at Petitioner's trial.

The Court has already addressed this argument finding there is no

basis to conclude Sergeant Vinson committed perjury and Deputy

Martinez's testimony did not address Sergeant Vinson's knowledge

of the events.       Accordingly, the Court finds that Plaintiff has

not made the requisite showing under Rule 59(e) for relief from

judgment. See Michael Linet, Inc., 408 F.3d at 763 (Rule 59(e)

should   not   be    used    to    relitigate      old    matters).      Therefore,

Petitioner's motion for reconsideration is DENIED.


     Finally,       Petitioner     requests     the      Court   issue   him   a   COA

authorizing him to appeal the denial of his 28 U.S.C. § 2255 motion

to vacate.     The Court already denied Petitioner a COA in its Order

of October 17, 2018, pursuant to Rule 11(a) of the Rules Governing

Section 2255 Proceedings.           Accordingly, Petitioner's motion for a

COA is DENIED AS MOOT.


     ORDER     ENTERED      at    Augusta,   Georgia,       this                   of

November, 2018.




                                              J.             HALL, CHIEF JUDGE
                                              UNITED/states DISTRICT COURT
                                                      JRN DISTRICT OF GEORGIA
